Citation Nr: 0637116	
Decision Date: 11/30/06    Archive Date: 12/06/06

DOCKET NO.  05-21 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a rating greater than 10 percent for the 
postoperative residuals of a right hallux valgus deformity.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Eileen Potts
Anthony Parket


ATTORNEY FOR THE BOARD

F. Fuller, Associate Counsel
INTRODUCTION

The veteran served on active duty from July 1953 to July 
1956.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a June 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania.

The veteran presented testimony at a Travel Board Hearing 
chaired by the undersigned Veterans Law Judge in August 2006.  
A transcript of the hearing is associated with the veteran's 
claims folder.

During the pendency of the appeal, the veteran indicated that 
he is unable to work due to his service-connected disability.  
The issue of entitlement to a total disability rating based 
on individual unemployability due to service- connected 
disabilities (TDIU) has not previously been adjudicated, and 
is not before the Board at this time.  Accordingly, such 
issue is referred to the RO for any necessary action.

The Board also notes that during the official VA examination 
of the veteran in March 2004, the examiner diagnosed the 
veteran with hallux abductovalgus of the right foot and the 
left foot, more severe on the right.  The veteran has not 
filed a claim for service connection for a left foot 
disability.  However, to the extent that the veteran would 
like to pursue a claim for service connection for this 
disability, it is referred back to the RO for adjudication.


REMAND

The veteran contends that the current 10 percent evaluation 
assigned for his right foot disability does not accurately 
reflect the severity of his condition.  The Board is of the 
opinion that further development is required before the Board 
decides this appeal.  In this regard, the Board notes that 
the most recent VA examination in connection with the 
veteran's service-connected right foot disability was 
conducted in March 2004.  The veteran has indicated that his 
condition has worsened since that time.  Specifically, at the 
August 2006 travel board hearing, he claimed that he is in 
severe pain and continually off balance due to his right foot 
disability.  He also claimed that his lack of balance has 
resulted in numerous falls and injuries.  In addition, the 
veteran claimed that he has stopped working as a professional 
driver because of his service-connected disability.  Thus, 
the Board finds that an additional VA examination is 
warranted to determine the current nature and extent of his 
service-connected disability.

At the August 2006 travel board hearing, the veteran also 
indicated that he was treated for his right foot disability 
within the past year and a half at the VA Medical Center in 
Allentown, Pennsylvania.  The Board notes that these records 
are not currently associated with the claims folder.

On remand, the originating agency should ensure that all 
pertinent medical records from this facility is associated 
with the claims folder.  The procurement of such pertinent 
medical reports is required.  Where VA has constructive and 
actual knowledge of the availability of pertinent reports in 
the possession of VA, an attempt to obtain those reports must 
be made.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) 
(holding that documents which were not actually before the 
adjudicators but had been generated by VA employees or 
submitted to VA by claimant were, "in contemplation of law, 
before the Secretary and the Board and should be included in 
the record").  As records in the possession of VA are deemed 
to be constructively of record, they must be obtained.  Id.

In light of these circumstances, the case is hereby REMANDED 
to the RO via the Appeals Management Center, in Washington, 
D.C., for the following actions:
 
1.  The appellant should be provided the 
notice required under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), to include the 
notice specified by the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) and 
notice that he should submit any pertinent 
evidence in his possession.

2.  Then, the RO or the AMC should 
undertake appropriate development to 
obtain the medical records from the VA 
Medical Center in Allentown, Pennsylvania, 
showing treatment for the veteran's right 
foot disability and any other pertinent 
evidence identified but not provided by 
the veteran.  If the RO or the AMC is 
unsuccessful in obtaining any such 
evidence, it should document the efforts 
to obtain the records, and should request 
the veteran and his representative to 
provide a copy of the outstanding evidence 
to the extent they are able to.

3.  Then, the RO or the AMC should make 
arrangements for the veteran to be 
afforded a VA examination by a physician 
with appropriate expertise to determine 
the current degree of severity of the 
veteran's service-connected right foot 
disability.  The claims folder, to include 
a copy of this Remand, must be made 
available to and be reviewed by the 
examiner.  Any indicated studies are to be 
performed.  

The examiner should describe with 
specificity all symptomatology and 
functional impairment due to the veteran's 
service-connected right foot disability.  
He should also provide an opinion 
concerning the impact of the service-
connected disability on the veteran's 
ability to work.  The rationale for all 
opinions expressed should also be 
provided.

4.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

5.  Then, the RO or the AMC should 
readjudicate the issue on appeal based on a 
de novo review of the record.  If the 
benefit sought on appeal is not granted to 
the veteran's satisfaction, the veteran and 
his representative should be furnished a 
supplemental statement of the case and 
provided an appropriate opportunity to 
respond.

Thereafter, the case should be returned to 
the Board for further appellate action, if 
otherwise in order.

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
N.R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




 Department of Veterans Affairs


